September 13, 2010 Ms. SarahMussard Senior Broker AON Financial Services Group 4100 E. Mississippi AvenueSuite 1300 Denver, CO 80246 Re: MACC Private Equities Inc. Mutual Fund Bond Insurance Contract: 287343716 Expiration Date: 02/15/2011 CNA Customer Number: 314722 Dear Producer: We are pleased to enclose our Binder for MACC Private Equities Inc. Please review the terms and conditions set forth in this binder carefully to ensure that it fulfills the agreed-upon specifications. Should you detect any problem, please contact me within five (5) business days of the receipt of this binder to advise us of any concerns or questions. If commissions or other compensation are payable hereunder, Insurance Producer will comply with all applicable federal and state laws, rules, regulations and/or orders governing disclosure by an agent, broker or producer to an insured or prospective insured of commissions or other compensation. Please note that CNA offers a broad array of industry leading products. To learn more about these products, please visit our website at www.cnapro.com. We appreciate the opportunity to do business with MACC Private Equities Inc. and with you. If you should have any comments, questions, or concerns, please do not hesitate to contact me. Sincerely, Chris Begley Underwriting Consultant Phone: (415) 932-7407 Chris.begley@cna.com For All the Commitments You Makeâ 40 Wall Street, New York, NY10005 Declarations INVESTMENT COMPANY FIDELITYBOND CUSTOMER NUMBER DATE ISSUED 03/15/10 POLICY NUMBER COVERAGE IS PROVIDED BY PRODUCER NO. 287343716 Continental Insurance Company (herein called ‘Underwriter’) NAMED INSURED AND ADDRESS PRODUCER Item 1.MACC Private Equities Inc.(herein called ‘Insured’) 101 Second Street SE, Suite 800 Cedar Rapids, IA52401 AON Financial Services Group SarahMussard 4100 E. Mississippi Avenue Suite 1300 Denver, CO80246 Item 2.
